Citation Nr: 0325065	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a claimed heart 
condition to include hypertension.  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1978 to July 
1986 and from January 1991 to March 1991 in support of 
Operation Desert Shield/Storm.  He received the Kuwait 
Liberation Medal and the Southwest Asia Service Medal.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1997.  

The case was remanded by the Board to the RO in July 1998, 
February 2000 and April 2003 for additional development of 
the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a heart 
condition or hypertension during active military service.  

2.  The first evidence of elevated blood pressure readings 
was within one year of the veteran's discharge from his 
period of continuous active service of less than 90 days 
during the Persian Gulf War.  

3.  The veteran is not shown to have manifested elevated 
blood pressure readings to a degree of 10 percent or more 
within one year of service; that is, he did not manifest 
diastolic pressure readings that were predominantly 100 or 
more or systolic pressure readings that were predominately 
160 or more or require the use of medication within one year 
of his discharge from service in March 1991.  

4.  The veteran is not shown to have a heart disability or 
hypertension due to any event in service.  



CONCLUSION OF LAW

The veteran is not shown to have a heart disability or 
hypertension due to disease or injury that was incurred in or 
aggravated by service; nor may any heart disability or 
hypertension be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, including 
Diagnostic Code 7101 (1997); 4.104, including Diagnostic Code 
7101 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran asserts that he developed hypertension during or 
due to his period of active service in the Persian Gulf from 
January to March 1991.  In the alternative, he maintains that 
service connection is warranted on a presumptive basis as the 
medical evidence shows that his hypertension was manifest to 
a degree of 10 percent or more within one year of separation 
of active service.  

A review of the veteran's service medical records essentially 
shows that the veteran's blood pressure was normal during his 
first period of active service and during his subsequent 
service in the Reserve leading up to his second period of 
active service in 1991.  

The service medical records are negative for any complaints, 
findings or diagnosis of a heart condition or hypertension 
before or during the veteran's period of Gulf War service 
from January 1991 to March 1991.  

The first record showing elevated blood pressure was a June 
1991 Class III flight physical showing a blood pressure 
reading of 140/90.  

Subsequent readings within a year of the veteran's discharge 
in March 1991 noted the veteran's diastolic pressure readings 
equal to or greater than 90, but less than 100.  In addition, 
the subsequent blood pressure readings did not show the 
veteran's systolic pressure readings to be predominantly 160 
or higher.  For example, May 1992 examination report noted a 
blood pressure reading of 138/90.  The May 1992 
Significantly, the Report of Medical History noted that the 
veteran was not on any medications at that time.  

At his June 1997 personal hearing before a Hearing Officer at 
the RO, the veteran testified that the medical evidence of 
record showed that the hypertension developed during service 
in the Persian Gulf, although he admitted that he had no 
record dating the onset to his two-month period of active 
service from January to March 1991.  

Between the time the veteran filed the claim of service 
connection in May 1996 and December 2002, the veteran was 
afforded several VA examinations, all of which noted a 
diagnosis of hypertension.  

More specifically, a VA examiner in July 1996 noted a 
diagnosis of hypertension, but did not opine as to the onset.  
The VA examiners in November 1997 and November 1998 also 
noted a diagnosis of hypertension.  

At the November 1997 VA examination, the hypertension was 
considered uncontrolled.  At the November 1998 VA 
examination, the hypertension was considered well controlled.  
There was no diagnosis of heart disease, and the examiner 
noted that the veteran was free from any cardiovascular 
symptomatology.  

In June 1999, the VA examiner noted that, theoretically, 90-
95 percent of hypertension was primary hypertension 
(essential hypertension, etiology unknown) and could have 
developed at any time in adult life; however, different age 
groups had different characteristics.  The examiner concluded 
that the veteran had no known secondary cause for his 
hypertension.  

In the February 2000 remand, the Board directed that the 
veteran be afforded another VA examination in order to obtain 
an opinion as to the likely date of onset of the claimed 
hypertension.  A VA examination was held in December 2002, 
and the examiner noted a diagnosis of essential hypertension 
and added that the veteran did not have a heart condition.  

In a December 2002 addendum to the December 2002 examination 
report, the VA examiner opined that the veteran had no known 
secondary cause for the hypertension.  The VA examiner did 
not feel that the veteran's development of hypertension was 
due to disease or injury which was incurred or aggravated by 
the service.  

Finally, in an April 2003 remand, the Board directed that the 
RO afford the veteran another opportunity to provide evidence 
necessary to substantiate his claim of service connection.  
The veteran did not respond to this request.  




II.  Legal Analysis

A.  VCAA Compliance

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  However, he has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of the 
Board's April 2003 Remand, and an April 2003 letter issued by 
the RO during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in December 2002.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


B.  Service Connection

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 C.F.R. 
§ 3.303 (2003); 38 U.S.C.A. §§ 1110 1131 (West 2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
service or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2003).  

Furthermore, a 10 percent rating requires as follows:

Diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control warrants a 10 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (2003).  

The Board notes that the criteria for rating cardiovascular 
disorders were revised during the pendency of this appeal.  
Prior to July 1998, a 10 percent rating required as follows:

Diastolic pressure predominantly 100 or more warranted a 10 
percent rating.  In addition, when continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the veteran was to be applied.  
In this case, however, the Board finds that the veteran's 
hypertension is not shown to have met the criteria for a 
compensable rating under either version of the regulations.  

The medical evidence in this case shows that the service 
medical records from the veteran's first period of service 
and from his subsequent Reserve service do not include a 
diagnosis of hypertension or elevated blood pressure readings 
reflective of hypertension.  

As noted hereinabove, hypertension, as indicated in the 
regulations, means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2003).  

Several attempts to locate service medical records for the 
veteran's Gulf War service from January 1991 to March 1991 
have been unsuccessful.  The post-service medical evidence 
includes elevated blood pressure readings as early as four 
months after the veteran's discharge from Gulf War service in 
March 1991.  

The VA examiner in December 2002 did not find that the 
veteran's hypertension was due to disease or injury that was 
incurred in or aggravated by service.  As such, the veteran 
is not entitled to service connection on a direct basis.  

Although the Board is cognizant of the veteran's assertion 
that his claimed hypertension was incurred in service, no 
competent evidence has been presented to support these lay 
assertions.  The medical evidence of record cannot serve to 
show the presence of hypertension or elevated blood pressure 
readings until four months after service.  

The veteran maintains that he is entitled to service 
connection on a presumptive basis because hypertension was 
present within one year of his separation from service.  

However, the Board finds that the veteran, who did not serve 
90 days of consecutive active service in 1991, is not shown 
to have been manifested hypertension to a degree of 10 
percent or more within a year of separation from that period 
of service.  

The Board is mindful that the veteran had earlier active 
service from September 1978 to July 1986; however, the 
veteran's assertions are not based on this period of active 
service.  Rather, the veteran asserts that the hypertension 
was incurred during the Persian Gulf War period of active 
service from January 1991 to March 1991.  

As such, the presumption still would not apply because the 
medical evidence of record does not serve to establish that 
the veteran's hypertension was manifest to a degree of 10 
percent or more during the first year after discharge from 
service in March 1991.  

As noted hereinabove, a rating of 10 percent or more for 
hypertension requires that the diastolic pressure is 
predominantly over 100, and/or the systolic pressure is 
predominantly over 160; or where minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
shown.  

In summary, the medical evidence of record does not show that 
the veteran's hypertension was due to disease or injury that 
was incurred in or aggravated by service or manifested to a 
compensable degree within a year after discharge from active 
service in March 1991.  

Moreover, the medical evidence of record in this case is 
negative for any complaints, findings or diagnosis of current 
heart disability that can be attributed to service.  

Accordingly, the Board concludes that service connection for 
a heart condition to include hypertension is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  



ORDER

Service connection for a claimed heart condition to include 
hypertension is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

